Citation Nr: 0211315	
Decision Date: 09/04/02    Archive Date: 09/09/02	

DOCKET NO.  99-11 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral visual 
acuity loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

(The issue of entitlement to service connection for post-
traumatic stress disorder will be the subject of a separate 
Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from January 1974 until his 
retirement in January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The issues decided herein are now ready for 
appellate review.

The Board is not, at this time, considering the claim for 
service connection for post-traumatic stress disorder.  
Rather, the Board is undertaking additional development of 
this issue pursuant to the authority granted by 67 Fed. Reg. 
3, 009, 3, 104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When completed, the Board will provide notice 
of the development as require by Rule of Practice 93.  (67 
Fed. Reg. 3, 009, 3, 105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.))  After giving the notice and reviewing 
any response to the notice, the Board will prepare a separate 
decision addressing this issue.  


FINDINGS OF FACT

1.  All evidence necessary for the present disposition of the 
appeal has been requested or obtained.

2.  The veteran's bilateral loss of visual acuity is due to 
myopia, astigmatism and presbyopia which, as refractive 
errors, are not diseases or disabilities for VA compensation 
purposes; there is no competent evidence of any other current 
diagnosis of an eye disorder.  

3.  The preponderance of the evidence is against a current 
diagnosis of hearing loss of either ear as defined by the 
applicable VA regulation.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral visual acuity loss is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 1991); 38 C.F.R. §§ 3.303(c), 4.9 (2001).  

2.  Service connection for claimed bilateral hearing loss is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter:  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) and regulations 
implementing that Act became effective.  This liberalizing 
legislation is applicable to the veteran's claims.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims, and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  A review of the 
claims folder reveals that the RO has, in an April 1999 
Statement of the Case, May 1999 and April 2000 Supplemental 
Statements of the Case, a January 2001 letter, and during a 
personal hearing, informed the veteran and representative of 
the evidence necessary to substantiate his pending claims.  
These communications from the RO to the veteran have kept him 
apprised of what he must show to prevail in his claim and of 
what evidence the RO has received.  The communications have 
provided the veteran with a specific explanation of the type 
of evidence necessary to substantiate his claims, as well as 
an explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has been informed of the applicable laws 
and regulations governing entitlement to service connection, 
including regulations that set out specific levels of hearing 
loss required for an allowance of service connection and 
specific regulations governing developmental or congenital 
defects, including refractive error of the eye.  The RO has 
offered to assist the veteran in obtaining any evidence that 
he might identify as relevant to his claims.  All known 
available evidence has been collected for review including 
substantial service medical records and private and VA 
treatment records from after service.  There is no indication 
by the veteran or the evidence presently on file that any 
additional relevant evidence is available which has not been 
obtained for consideration.  The RO considered all of the 
relevant evidence and applicable laws and regulations in 
adjudicating the veteran's claims.  All development necessary 
under VCAA has been completed.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.  

Law and Regulation:  Service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establish that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, service connection may also be granted for 
certain chronic disabilities, including organic diseases of 
the nervous system (to include sensorineural hearing loss), 
if such is shown to be manifested to a compensable degree 
within one year after a veteran is separated from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

A refractive error of the eye is not a disease or injury 
within the meaning of applicable legislation for VA 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
relevant frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

Bilateral Visual Acuity Loss:  The service medical records 
show that the veteran had defective vision which required 
glasses at the time of enlistment.  Periodic examinations of 
the veteran's eyes were conducted throughout his 24 years of 
active military service.  In his second year of service in 
June 1975, it was noted that he had been struck in the eye 
with a ball three years earlier (prior to service).  However, 
an examination revealed no residual of this injury or defect 
of the right eye.  In February 1984, the veteran was found to 
have an acute episode of conjunctivitis, which resolved with 
treatment.  Multiple examinations throughout service failed 
to reveal any abnormality, injury or disease of the eyes.  
While these examinations note varying lens correction values, 
the veteran's vision was correctable to 20/20 throughout 
military service.  Shortly before service separation, an 
optical examination contained the veteran's own notations 
that he had never had an eye injury or surgery, glaucoma, or 
cataracts.  The physical examination for service separation 
in November 1997 noted that the eyes were normal and while 
uncorrected distant and near vision had diminished over the 
years, the veteran's distant and near corrected vision 
remained 20/20.

Following service, the veteran was provided a VA fee-basis 
private eye examination in July 1998.  The diagnosis was 
refractive error for both eyes.  The physician wrote that he 
explained to the veteran that he had essentially a normal 
ocular examination and he recommended a new evaluation for 
glasses.  The veteran did require glasses for reading.  

The veteran submitted the results of a private eye 
examination performed the following month in August 1998.  No 
disease or injury of either eye was identified.  The 
veteran's refractive error had altered to the point where he 
needed a new prescription for bifocal reading glasses.  The 
findings from examination were myopia, astigmatism, and 
presbyopia.  At the time of this examination, the veteran was 
43 years old.  

In November 1999, the veteran testified at a personal hearing 
at the RO.  He noted that he already had glasses when he 
entered military service but that his prescription changed 
over the years.  The military had provided him glasses 
throughout his career and he was displeased that he recently 
had to purchase bifocal glasses at his own expense.  He 
reported that the eye doctor had not told him that there was 
anything wrong with his eye.  The veteran felt that his loss 
of visual acuity was attributable to his use of computers 
during service.  

An award of service connection for bilateral loss of visual 
acuity is not warranted in this case.  The veteran had loss 
of visual acuity at the time he entered service and this loss 
has gradually increased over the years.  There is a complete 
absence of any competent evidence to show that the veteran 
sustained any injury or disease of either eye at any time 
during active military service, which has resulted in loss of 
visual acuity.  Instead, the evidence both during and after 
service clearly shows that the veteran has refractive errors, 
which are not diseases or disabilities for VA compensation 
purposes.  38 C.F.R. §§ 3.303, 4.9.  The veteran has been 
provided a VA fee basis eye examination, and he has submitted 
additional relevant private medical evidence, but there is no 
competent post-service evidence of a diagnosis of an eye 
disorder other than refractive errors. 

While the veteran testified that he believed his loss of 
visual acuity may be attributable to his use of computers 
during service, the veteran is not shown to have the 
requisite medical expertise to provide a competent opinion 
regarding the causation of his bilateral loss of visual 
acuity.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Service Connection for Hearing Loss:  The veteran had 
numerous audiometric examinations during service.  These 
examinations show essentially normal hearing for many years 
from the 1970's through the early 1990's.  Additionally, the 
service medical records do not reflect treatment for or 
diagnosis of any form of disease affecting the ears such as 
chronic infections of the inner or outer ears.  The Board 
does recognize that the veteran's military occupational 
specialty included vehicle maintenance and that he likely 
worked in a loud noise environment for many years.  

In April 1997, while the veteran was still on active duty, he 
was provided a series of audiometric examinations.  While one 
of these examinations revealed pure tone decibel thresholds 
for the relevant frequencies from 500 to 4,000 Hertz 
consistent with hearing loss in accordance with 38 C.F.R. 
§ 3.385, the other two examinations conducted on this same 
date did not show findings consistent with hearing loss of 
either ear as defined by the applicable regulation.  The 
veteran was referred for another audiometric examination two 
months later (June 1997).  It was noted at that time that he 
had no middle ear dysfunction and hearing sensitivity was 
recorded as being within normal limits, with 100 percent 
speech discrimination.  The tympanic membranes were clear and 
there was no noted abnormality of the ears.  

Another service hearing evaluation conducted in July 1997 
also revealed essentially normal hearing.  The physical 
examination for service separation in November 1997 noted 
that the ears were normal, and the audiometric examination 
findings at that time do not meet the criteria for hearing 
loss as defined by 38 C.F.R. § 3.385.

A VA audiometric examination in June 1998 resulted in a 
finding of mild sensorineural hearing loss for the left ear 
and essentially normal hearing for the right ear, but the 
pure tone decibel thresholds again fell short of what is 
required for  hearing loss of either ear within the meaning 
of he cited legal authority.  While a VA ear, nose and throat 
examination conducted in July 1998 resulted in an impression 
of mild bilateral sensorineural hearing loss, the results of 
the audiometric examination are controlling.  Id.  The latter 
evaluation showed no active ear disease.  

In September 1998, the veteran was again provided with a VA 
audiometric examination.  The diagnosis was normal hearing 
bilaterally; the pure tone decibel thresholds for each ear 
did not meet the criteria for hearing loss in accordance with 
38 C.F.R. § 3.385.  Speech recognition was 94 percent for 
each ear, which is also not recognized as indicative of 
hearing loss.  Id.  The ear canals were clear, and speech 
discrimination was considered excellent.  

While one audiometric examination during service in April 
1997 did show hearing loss as defined by 38 C.F.R. § 3.385, 
two other audiometric examinations conducted the same day did 
not meet this criteria, and subsequent audiological 
evaluations, to include the separation examination and the 
only two post-service evaluations, have not revealed findings 
consistent with a hearing loss disability (emphasis added) of 
either ear.  

The Board notes that the audiometric examinations on file 
during service do demonstrate a gradual loss of hearing 
acuity over the years, especially during the last several 
years of the veteran's service prior to retirement.  
Moreover, according to some medical authorities, the 
threshold for normal hearing is 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  However, in view 
of the several audiological examinations since 1997 that fail 
to show a hearing loss disability in either ear under the 
standards of 38 C.F.R. § 3.385, and in the absence of any 
competent evidence of current hearing loss as defined by that 
regulation, service connection is not warranted at this time.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
Gilbert, supra; Ortiz, supra.


ORDER

Entitlement to service connection for bilateral visual acuity 
loss is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

